
	
		I
		112th CONGRESS
		2d Session
		H. R. 5790
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the transfer of the United States Postal
		  Service surplus with respect to certain retirement benefits, and for other
		  purposes.
	
	
		1.Transfer of Postal Service
			 surplusSection 8423(b) of
			 title 5, United States Code, is amended—
			(1)by redesignating paragraph (5) as paragraph
			 (6); and
			(2)by inserting after paragraph (4) the
			 following:
				
					(5)(A)In this paragraph, the term postal
				funding surplus means the amount by which the amount computed under
				paragraph (1)(B) is less than zero.
						(B)(i)For each of fiscal years
				2012, 2013, and 2014, if the amount computed under paragraph (1)(B) is less
				than zero, the Director shall transfer to the United States Postal Service from
				the Fund an amount equal to the postal funding surplus for that fiscal year for
				use in accordance with this paragraph.
							(ii)The Office shall calculate the amount under
				paragraph (1)(B) for a fiscal year by not later than 90 days after the end of
				such fiscal year, and shall transfer any postal funding surplus to the United
				States Postal Service within 90 days after such calculation.
							(C)Any postal funding surplus for a fiscal
				year shall be used by the United States Postal Service as follows:
							(i)50
				percent of such surplus shall be used to repay any obligation issued under
				section 2005 of title 39.
							(ii)25 percent of such surplus shall be used to
				make required payments to the Postal Service Retiree Health Benefits Fund
				established under section 8909a.
							(iii)25 percent of such surplus shall be used to
				make required payments to the Civil Service Retirement and Disability
				Fund.
							(D)(i)With respect to the
				allocations in subparagraph (C)(ii) and(C)(iii), the United States Postal
				Service may adjust the percentage of surplus used for each such an allocation
				as the Postal Service deems necessary, but at no time may the Postal Service
				use an amount greater than 50 percent of such surplus for such an
				allocation.
							(ii)Nothing in this subparagraph shall
				be construed to grant authority to the Postal Service to change or otherwise
				modify the allocation required in subparagraph
				(C)(i).
							.
			2.Health benefits
			 program for Postal Service employeesIt is the sense of Congress that, if the
			 United States Postal Service is permitted to offer Postal Service employees
			 health benefits under a program separate from the health benefits program for
			 Federal employees under chapter 89 of title 5, United States Code, the
			 Postmaster General shall work with representatives of Postal Service employees
			 in exclusive bargaining units to create and establish such a program.
		3.Authority to
			 provide non-postal servicesSection 404 of title 39, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (7),
			 by striking and at the end;
				(B)in paragraph (8),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(9)to provide nonpostal
				services.
						;
				and
				(2)by striking
			 subsection (e).
			
